Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  ARROW FREIGHT
MANAGEMENT, INC.,

                            Relator.

 
§
 
§
 
§
 
§




No. 08-11-00271-CV

AN ORIGINAL PROCEEDING
                    IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator seeks a writ of mandamus to overturn an order denying its motion to compel
arbitration pursuant to the Federal Arbitration Act (FAA).  A writ of mandamus will issue only if
the trial court clearly abused its discretion and if the relator has no adequate remedy by appeal.  In
re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36 (Tex. 2004).  A party may take an
interlocutory appeal from an order denying a motion to compel arbitration under the FAA.  See
Tex.Civ.Prac.& Rem.Code Ann. § 51.016 (West Supp. 2010); In re Merrill Lynch & Co., Inc., 315
S.W.3d 888, 891 n.3 (Tex. 2010)(orig. proceeding).  Because Relator has an adequate remedy by
appeal, the petition for a writ of mandamus is denied.  See In re H.D. Vest, Inc., 334 S.W.3d 333,
334 (Tex.App.--El Paso 2010, orig. proceeding).  Relator’s motion to stay is likewise denied.  

September 28, 2011                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating